 In the Matter of AMERICAN PACKING CORPORATION, EMPLOYERandUNITED PACKINGHOUSE WORKERS OF AMERICA, CIO, PETITIONERCase No. 2-R-7759.Decided February 9, 1948Mr. Henry Herzfeld,of Jersey City, N. J., for the Employer.Mr. William Rix,of New York City, for the Petitioner.Ashe d RifkinbyMr. David I. Ash,e,of New York City, for theIntervenor.DECISIONANDORDERUpon a petition duly filed, the National Labor Relations Board, onJune 13, 1947, conducted a prehearing election among employees of theEmployer in the alleged appropriate unit to determine whether theydesired to be represented by the Petitioner or by Local 5, AmalgamatedMeat Cutters & Butcher Workmen of North America, AFL, hereincalled the Intervenor, for the purposes of collective bargaining, or byneither.At the close of the election a Tally of Ballots was furnished theparties.The Tally shows that there were approximately 227 eligiblevoters.Of the 183 votes cast, 29 were for the Petitioner, 152 for theIntervenor, 2 were against representation by either labor organization,and 2 were challenged.Thereafter, the Petitioner having filed objections to the conduct ofthe election, a hearing was held at New York City, on August 19, 1947,before Vincent M. Rotolo, hearing officer.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-manpanel, consisting of the undersigned Board Members.*The Petitioner has failed to comply with Section 9 (f), (g), and (h)of the Act, as amended.We shall terminate the investigation in thiscase without considering the merits of Petitioner's objections to theelection.We will, therefore, dismiss the petition herein without preju-dice to the right of the Intervenor to file a petition in its own behalf.Chairman Herzog and Members Reynolds and Murdock.ISeeMatter of Harwicke-Etter Company,75 N. L R B 992.76 N. L. R.B., NO. 3.35781902-48-vol. 76-4 36DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERThe National Labor Relations Board hereby orders that the petitionfor investigation and certification of representatives filed by the Peti-tioner herein be, and it hereby is, dismissed.